UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2015 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1551 Eastlake Avenue East, Suite 100 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 504 7278 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): oLarge accelerated fileroAccelerated filer oNon-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoS As of May 15, 2015, the Company had 32,638,811 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Condensed Interim Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 4 Condensed Consolidated Statement of Stockholders' Equity (Deficit) for the Three Months Ended March 31, 2015 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 6 Unaudited Notes to Condensed Consolidated Financial Statements 8 TAPIMMUNE INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses and deposits $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Research agreement obligations Derivative liability – warrants Promissory notes COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit) Convertible preferred stock, $0.001 par value — 10,000,000 shares authorized: Series A, $0.001 par value, 1,250,000 shares designated, -0- shares issued and outstanding as of March 31, 2015 and December 31, 2014 - - Series B, $0.001 par value, 1,500,000 shares designated, -0- shares issuedand outstanding as of March 31, 2015 and December 31, 2014 - - Common stock, $0.001 par value, 500,000,000 shares authorized 32,638,811 shares issued and outstanding (2014 – 20,318,815) Additional paid-in capital Accumulated deficit ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TAPIMMUNE INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, Three Months Ended March 31, Operating expenses: General and administrative $ $ Research and development Loss from Operations ) ) Other Income (Expense) Changes in fair value of derivative liabilities ) Accretion of discount on convertible notes - ) Interest and financing charges - ) Loss on extinguishment of debt - ) Net Loss for the Period ) ) Other comprehensive income Foreign exchange translation adjustment - ) TOTAL COMPREHENSIVE LOSS $ ) $ ) Basic and Diluted Net Loss per Share $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TAPIMMUNE INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock Additional Accumulated Other Number of shares Amount Paid In Capital Accumulated Deficit Comprehensive Loss Total $ Balance, December 31, 2014 ) - ) Private placement (net of finders’ fee of $140,000) - - Fair value of warrants recognized as derivative liabilities - - ) - - ) Stock- based compensation - Net loss - - - ) - ) Balance, March 31, 2015 ) - ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TAPIMMUNE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Changes in fair value of derivative liabilities ) Loss on extinguishment of debt - Non-cash interest and finance charges - Stock based compensation Changes in operating assets and liabilities: Accounts payable and accrued liabilities 9, 961 NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares, net of issuance costs of $140,000 - Convertible note issuance - NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TAPIMMUNE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, Three Months Ended March 31, SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES Accounts payable settled in common stock $ - $ Conversion of debt obligations into common stock: Accrued interest - Convertible notes payable - Loans payable, related party - Promissory notes, related party - Due to related parties - Fair value derivative liability – conversion option at conversion - The accompanying notes are an integral part of these condensed consolidated financial statements. 7 TAPIMMUNE INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 (Unaudited) NOTE 1: NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a biotechnology Company focusing on immunotherapy specializing in the development of innovative peptide and gene-based immunotherapeutics and vaccines for the treatment of oncology and infectious disease. Unlike other vaccine technologies that narrowly address the initiation of an immune response, TapImmune's approach broadly stimulates the cellular immune system by enhancing the function of killer T-cells and T-helper cells and by restoring antigen presentation in tumor cells allowing their recognition and killing by the immune system. NOTE 2: BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with the accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and pursuant to the instructions to Form 10-Q and Article 8 of Regulation S-X of the Securities and Exchange Commission (“SEC”) and on the same basis as the Company prepares its annual audited consolidated financial statements. The condensed consolidated balance sheet as of March 31, 2015, condensed consolidated statements of interim financials include all adjustments, consisting only of normal recurring adjustments, which the Company considers necessary for a fair presentation of the financial position, operating results and cash flows for the periods presented. The results for the statement of operations are not necessarily indicative of results to be expected for the year ending December 31, 2015 or for any future interim period. The condensed balance sheet at December 31, 2014 has been derived from audited financial statements; however, it does not include all of the information and notes required by U.S. GAAP for complete financial statements. The accompanying condensed financial statements should be read in conjunction with the consolidated financial statements for the year ended December 31, 2014, and notes thereto included in the Company’s annual report on Form 10-K. NOTE 3: LIQUIDITY AND FINANCIAL CONDITION The Company’s activities since inception have consisted principally of acquiring product and technology rights, raising capital, and performing research and development. Successful completion of the Company’s development programs and, ultimately, the attainment of profitable operations are dependent on future events, including, among other things, its ability to access potential markets; secure financing, develop a customer base; attract, retain and motivate qualified personnel; and develop strategic alliances. From inception, the Company has been funded by a combination of equity and debt financings. The Company expects to continue to incur substantial losses over the next several years during its development phase. To fully execute its business plan, the Company will need to complete certain research and development activities and clinical studies. Further, the Company’s product candidates will require regulatory approval prior to commercialization. These activities may span many years and require substantial expenditures to complete and may ultimately be unsuccessful. Any delays in completing these activities could adversely impact the Company. The Company plans to meet its capital requirements primarily through issuances of debt and equity securities and, in the longer term, revenue from product sales. As of March 31, 2015, the Company had cash and cash equivalents of approximately $1,454,000. Historically, the Company has net losses and negative cash flows from operations. The Company believes its current capital resources are not sufficient to support its operations. Management intends to continue its research efforts and to finance operations of the Company through debt and/or equity financings. Management plans to seek additional debt and/or equity financing through private or public offerings or through a business combination or strategic partnership. There can be no assurance that the Company will be successful in obtaining additional financing on favorable terms, or at all. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. 8 NOTE 4: SIGNIFICANT ACCOUNTING POLICIES There have been no material changes in the Company’s significant accounting policies to those previously disclosed in the Company’s annual report on Form 10-K, which was filed with the SEC on April 15, 2015. Prior Period Reclassifications Certain prior period amounts that were combined in the March 31, 2014 consolidated financial statements have been reclassified for comparability with the March 31, 2015 presentation. These reclassifications had no effect on previously reported net loss. NOTE 5: POTENTIALLY DILUTIVE SECURITIES Options, warrants, and convertible debt outstanding were all considered anti-dilutive for the three months ended March 31, 2015 and 2014, due to net losses. The following securities were not included in the diluted net loss per share calculation because their effect was anti-dilutive as of the periods presented: March 31, Common stock options Common stock warrants - equity treatment Common stock warrants - liability treatment Convertible notes - Potentially dilutive securities NOTE 6: DERIVATIVE LIABILITY - WARRANTS AND DERIVATIVE LIABILITY – CONVERSION OPTION A summary of quantitative information with respect to valuation methodology and significant unobservable inputs used for the Company’s common stock purchase warrants that are categorized within Level 3 of the fair value hierarchy for the three months ended 2015 and 2014 is as follows: Share Purchase Warrants Weighted Average Inputs for the Period Date of valuation For the Quarter Ending March 31, 2015 For the Quarter Ending March 31, 2014 Dividend yield (per share) 0 % 0 % Strike price $ $ Volatility (annual) 155.00 % 159.00 % Risk-free rate 1.37 % 0.65 % Contractual term (years) The foregoing assumptions are reviewed quarterly and are subject to change based primarily on management’s assessment of the probability of the events described occurring. Accordingly, changes to these assessments could materially affect the valuations. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below and disclosed on the balance sheet under Derivative liability – warrants and Derivative liability – conversion option: 9 As of March 31, 2015 Fair Value Measurements Fair Value Level 1 Level 2 Level 3 Total Derivative liability - warrants $ - - $ $ Total $ - - $ $ As of December 31, 2014 Fair Value Measurements Fair Value Level 1 Level 2 Level 3 Total Derivative liability - warrants $ - - $ $ Total $ - - $ $ There were no transfers between Level 1, 2 or 3 during the three months ended March 31, 2015. The following table presents changes in Level 3 liabilities measured at fair value for the three months ended March 31, 2015: Derivative liability – warrants Balance – December 31, 2014 $ Additions during the quarter Change in fair value of warrant liability ) Balance – March 31, 2015 $ The valuation of warrants is subjective and is affected by changes in inputs to the valuation model including the price per share of common stock, the historical volatility of the stock price, risk-free rates based on U.S. Treasury security yields, the expected term of the warrants and dividend yield. Changes in these assumptions can materially affect the fair value estimate. The Company could ultimately incur amounts to settle the warrant at a cash settlement value that is significantly different than the carrying value of the liability on the financial statements. The Company will continue to classify the fair value of the warrants as a liability until the warrants are exercised, expire, or are amended in a way that would no longer require these warrants to be classified as a liability. Changes in the fair value of the common stock warrants liability are recognized as a component of other income (expense) in the Statements of Operations. 10 During 2014 the Company entered into numerous extinguishment agreements with various holders. As a result the derivative liability associated with the bifurcated conversion options were extinguished at the date of conversion and recorded in the loss on extinguishment in the Statement of Operations. The inputs utilized in the final mark to market were as follows: Conversion Option Weighted Average Inputs for the Period Date of valuation For the Quarter Ending March 31, 2015 For the Quarter Ending March 31, 2014 Dividend yield (per share) - % 0 % Strike price $
